            Case MDL No. 2901 Document 44-1 Filed 07/18/19 Page 1 of 3




                     BEFORE THE UNITED STATES JUDICIAL PANEL ON

                              MULTIDISTRICT LITIGATION



IN RE: FORD MOTOR CO. F-150 AND                  MDL Docket No. 2901
RANGER TRUCK FUEL ECONOMY
MARKETING AND SALES PRACTICES
LITIGATION


                                SCHEDULE OF ACTIONS

        Plaintiffs            Defendant          District     Civil Action     Judge
                                                                  No.         Assigned

Evan Allen,               Ford Motor Company   Eastern       2:19-cv-12015   Hon. Bernard
Al Balls,                                      District of                   A. Friedman
Brian Leja,                                    Michigan
Stephen Mattson,
John Sautter,
and Randy Transue




                                           -1-
1806930.1
               Case MDL No. 2901 Document 44-1 Filed 07/18/19 Page 2 of 3



            RESPECTFULLY SUBMITTED this 18th day of July, 2019.



                                By:    /s/ Elizabeth J. Cabraser
                                       Elizabeth J. Cabraser
                                       Kevin R. Budner
                                       Phong-Chau G. Nguyen
                                       Wilson M. Dunlavey
                                       LIEFF CABRASER HEIMANN &
                                       BERNSTEIN, LLP
                                       275 Battery Street, 29th Floor
                                       San Francisco, CA 94111-3339
                                       Telephone: (415) 956-1000
                                       Facsimile: (415) 956-1008
                                       ecabraser@lchb.com
                                       kbudner@lchb.com
                                       pgnguyen@lchb.com
                                       wdunlavey@lchb.com

                                       David S. Stellings
                                       Katherine I. McBride
                                       LIEFF CABRASER HEIMANN &
                                       BERNSTEIN, LLP
                                       250 Hudson Street, 8th Floor
                                       New York, NY 10013
                                       Telephone: (212) 355-9500
                                       Facsimile: (212) 3559592
                                       dstellings@lchb.com
                                       kmcbride@lchb.com

                                       Roland Tellis
                                       David Fernandes
                                       BARON & BUDD, P.C.
                                       15910 Ventura Boulevard, Suite 1600
                                       Encino, CA 91436
                                       Telephone: (214) 521-3605
                                       Facsimile: (214) 520-1181
                                       rtellis@baronbudd.com
                                       dfernandes@baronbudd.com




                                            -2-
1806930.1
            Case MDL No. 2901 Document 44-1 Filed 07/18/19 Page 3 of 3



                                  James E. Cecchi
                                  CARELLA, BYRNE, CECCHI, OLSTEIN,
                                  BRODY & AGNELLO, P.C.
                                  5 Becker Farm Road
                                  Roseland, New Jersey 07068
                                  Telephone: (973) 944-1700
                                  Facsimile: (973) 994-1744
                                  jcecchi@carellabyrne.com

                                  Christopher A. Seeger
                                  SEEGER WEISS LLP
                                  77 Water Street
                                  New York, NY 10005-4401
                                  Telephone: (212) 584-0700
                                  Facsimile: (212) 584-0799
                                  cseeger@seegerweiss.com

                                  ROSSMAN SAXE, P.C.
                                  Mark C. Rossman (P63034)
                                  Brian M. Saxe (P70046)
                                  Linda J. Roelans (P82818)
                                  2145 Crooks Road, Suite 220
                                  Troy, Michigan 48084
                                  Telephone: 248.385.5481
                                  Facsimile: 248.480.4936
                                  mark@rossmansaxe.com
                                  brian@rossmansaxe.com
                                  linda@rossmansaxe.com

                                  Attorneys for Plaintiffs Allen et al.




                                        -3-
1806930.1
